Citation Nr: 1522000	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION


The Veteran served on active duty from November 1942 to September 1943.  He died in March 1997.  The appellant is his child. 

This matter comes before the Board from an October 2010 determination that denied entitlement to DIC benefits and death pension benefits on the basis that the appellant was not found to be a child for VA purposes, as she was over the age of 23, and was determined to not have become permanently disabled prior to the age of 18 (helpless child).  She requested the RO reconsider the DIC claim in October 2010, and in a September 2011 rating, the RO issued a rating that determined that permanent incapacity for self-support was not established for the purpose of establishing entitlement to VA benefits.  Subsequently the appellant filed a notice of disagreement (NOD) in October 2011 which was within a year of the October 2010 decision, and expressed disagreements with the findings that she did not meet the criteria for being considered a helpless child.  Thereafter the RO issued a statement of the case (SOC) in February 2012 as to the issue of helpless child status for VA purposes.  The appellant filed a substantive appeal with this determination in March 2012. 

Subsequently, after considering additional evidence, the RO issued a rating in June 2012 that established helpless child status for the appellant, finding that permanent incapacity for self-support was shown.  The RO then issued a rating in August 2012 that made a decision on what it considered as a NOD received in May 2012, but actually turns out to be a duplicate of the March 2012 substantive appeal.  The RO also issued a SOC in August 2012 limited to adjudicating the DIC claim by finding that the appellant met the criteria for a helpless child but denied the service connection claim on the merits.  The appellant filed a substantive appeal with the denial of service connection for cause of death in August 2012. 

Next the RO issued a Supplemental Statement of the Case (SSOC) in January 2013 that addressed both the DIC and the pension claim on the merits.  The appellant filed a substantive appeal later in January 2013 expressing her intent to appeal both matters.  In this substantive appeal she requested a Board hearing be held at the Central Office.  She subsequently withdrew this request in October 2013. 

The Board remanded this matter for further development in April 2014 and again in September 2014.  Such has been completed and this matter is returned to the Board for further consideration.  The September 2014 Board decision denied death pension benefits and that matter is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  According to the death certificate, the Veteran died on March [redacted], 1997; his immediate cause of death was cardiac arrest due to or as a consequence of congestive heart failure (CHF) with other significant conditions including chronic renal insufficiency and chronic obstructive pulmonary disease (COPD).  The medical records prior to death revealed long term problems with heart disease, lung disease including COPD, and emphysema.  The Veteran was not service-connected for any of the conditions associated with the immediate or underlying cause or any conditions contributing to death.
 
2.  At the time of his death, the Veteran was service-connected for arthritis of the dorsal vertebrae, which has been rated continuously at 10 percent disabling from November 1946 to his death.  

3.  Cardiovascular-renal disease and lung disease were not present in service, nor was cardiovascular-renal disease manifested within one year after discharge, nor etiologically related to service; and the preponderance of the evidence is against a finding that service-connected disability caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the veteran's death. 38 U.S.C.A. §§ 1110 , 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In February 2011, May 2011 and September 2014 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the appellant of information and evidence necessary to substantiate her claim.  She was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim. The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Id. Where a claimant submits a detailed application for benefits, VA must provide a detailed response. Id.  The Board remanded this matter in September 2014 in to ensure proper notice in accordance with Hupp was sent to the appellant. 

The September 2014 letter provided notice consistent with the United States Court of Appeals for Veterans Claims (Court's) holding in Hupp.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any questions as to the appropriate effective date to be assigned is rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The matter was readjudicated in a February 2015 supplemental statement of the case. 

VA has done everything reasonably possible to assist the appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA, and private medical records and examinations have been associated with the claims file.  All reasonably identified and available medical records have been secured. 

The Board finds that the July 2014 VA medical opinion is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2014).  The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The appellant seeks service connection for the cause of the Veteran's death.  Essentially she argues that the Veteran's service-connected arthritis of the spine, specifically the dorsal vertebrae, which has been rated continuously at 10 percent disabling from November 1946 to his death, caused or otherwise contributed to his death.  His death certificate shows that he died on March [redacted], 1997; his immediate cause of death was cardiac arrest due to or as a consequence of congestive heart failure (CHF) with other significant conditions including chronic renal insufficiency and chronic obstructive pulmonary disease (COPD).  The appellant alleges that the Veteran's arthritis of the spine caused him to be unable to exercise and as a result, his heart weakened culminating in his death.  Specifically she alleged that he was unable to even walk or go up and down stairs or to get in and out of bed, thus causing his heart to weaken and give out.  

She additionally submitted an argument that the Veteran was an alcoholic which could have aggravated conditions leading to his death.  However the Veteran was not service-connected for alcoholism, and generally unless it is deemed associated with a psychiatric disability (the Veteran is not service-connected for psychiatric disability), disability resulting from alcohol or drug abuse, since it is willful misconduct cannot be service connected.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m)-(n), 3.301(d), 3.303(c)-(d) (2014).  Thus the Board will not discuss a claim of entitlement on this basis any further.  

Pursuant to 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as diabetes, and cardio-vascular renal disease, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death. A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service- connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death, which, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service- connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Based on review of the overall evidence, the Board finds that service connection is not warranted for cause of the Veteran's death. 

In regards to the claimed contributing disorders of cardiovascular disease/renal insufficiency and/or COPD, service treatment records do not reflect complaints or findings of any of these conditions, and he is also not shown to have had any cardiovascular-renal disease manifested within a year of his discharge in September 1943.  He is noted to have been hospitalized at a VA facility in December 1948 for pneumonia and chronic duodenal ulcer/hiatus hernia, with no indication of a chronic lung or cardiovascular-renal disease dating back to service.  The accompanying chest X-ray was noted to show normal shadow.  

The VA examination of December 1949 and private treatment records from 1952 through 1957 are silent for any evidence of heart, lung or kidney disorder.  A November 1971 VA examination focused on spinal disability, noting X-ray findings osteoarthritic changes with lipping and spurring in the thoracic and lumbosacral spine.  Exam shows that the veteran was obese with increased dorsal kyphosis and  lumbar lordosis.  He was diagnosed with arthritis, chronic, dorsal vertebrae.  No significant cardiovascular-renal or pulmonary disability was noted.  

In April 1974 the earliest indication of possible cardiovascular and lung problems are shown when the Veteran was hospitalized for acute bronchitis, obesity and mild hypertension.  This record noted that he denied a history of heart disease, hypertension or lung disease, but his symptoms included cough, shortness of breath for 2 weeks and occasional ankle edema.  He was diagnosed with chronic bronchitis in May 1974 with the lung diagnosis changed in September 1974 to COPD, and additional diagnoses of hypertension and obesity given.  None of these records suggested any diagnosed cardiovascular or pulmonary disorders were related in any way to service or his service-connected spinal arthritis.

Hospital records from December 1989 document treatment for symptoms of breathing problems, abdominal distension and ankle edema, with a 2 month history of pneumothorax and impressions during the course of treatment noted to include acute CHF, acute exacerbation of COPD rule out acute pneumonia, rule out ischemic heart disease and rule out myocardial infarction.  X-rays from this hospitalization showed extensive lung disease and electrocardiogram confirmed heart abnormalities.  On discharge the final diagnoses were of acute exacerbation of COPD/emphysema, resolved left lower lobe pneumonia, arteriosclerotic heart disease and anemia secondary to chronic inflammation.  Again there is nothing in these reports to suggest any link to service or his service connected arthritis of the spine.  

Records from December 1996 to February 1997 shortly before his death are noted to show treatment for an admitting diagnosis of left lower lobe pneumonia and cardiac dysrhythmia, with the December 1996 records showing a collapsed left lung, during treatment for left lower lobe pneumonia.  In January 1997, chest X-ray confirmed persistent nonspecific left basilar and lingular air space disease.  In February 1997 he was treated for questionable left lower lobe pneumonia, with X-rays in February 1997 confirming placement of a right internal jugular catheter.  None of the records from this hospitalization suggest that any cardiovascular-renal or pulmonary disorder treated was caused or aggravated by service or by his service-connected spinal arthritis.

In support of her claim the appellant submitted medical opinions that include 3 essentially duplicative opinions in letters dated in November 2012, July 2014 and October 2014 from Dr. B. D. who referenced population based studies showing an increased risk of heart failure independent from ischemic cardiac changes in patients with rheumatoid arthritis (RA) compared to those without RA, and that the heart failure may contribute to shorter life expectancy.  Dr. B.D. cited to studies from 2005 and 2006 in support of this opinion.  Dr. B.D. conceded in the July 2014 and October 2014 opinion that he cannot actually comment on the Veteran's case or medical care.  Additionally the appellant submitted a letter dated in May 2011 from a nurse representing the American Heart Association (AHA) stating that after a careful review of research, it does appear that there is a correlation between R.A. and heart failure and was enclosing some AHA articles on the benefits of exercise on the effects of heart failure.  The nurse from AHA conceded that there was not enough data to support the statement that exercise changes morbidity and mortality but it does improve depression and lower systemic vascular disease.  Articles of studies regarding the link between exercise and the prevention of heart disease were also submitted.  

The report of a July 2014 VA examination provided the following opinion after review of the pertinent medical evidence and opinions in the claims file.  The examiner gave an opinion that no disease or condition that contributed to the Veteran' s death was caused by or aggravated by his service connected arthritis of the spine.  The examiner pointed out that the Veteran had osteoarthritis (OA) of the spine and not RA.  It was explained that OA is a degenerative joint disease or degenerative arthritis, and is the most common chronic condition of the joints, while RA also affects the joints but is a disease of the immune system and can affect other organs such as the skin, heart and lungs.  The examiner emphasized that there is no physiological connection to or association between degenerative joint disease of the spine and heart disease or congestive heart failure.  The examiner pointed out that this Veteran had several risk factors for heart disease including hypertension, COPD and arteriosclerosis.  These risk factors were the result of his heart disease and CHF and not mobility problems due to osteoarthritis of the spine.  The examiner further pointed out that even if the Veteran had mobility problems due to OA of the spine, this would not preclude him from water based exercising since swimming or walking in a pool is a very good form of exercise and produces no increased pressure or discomfort on the spine.  Furthermore, it was noted that when the veteran was first diagnosed with congestive heart failure, he was 83 years old, and would not have been very active at this time based on his advanced age.

In forming this opinion the July 2014 examiner confirmed review of the claims file with emphasis placed on review of the death certificate showing a cause of death of cardiac arrest due to congestive heart failure with contributing causes of chronic renal insufficiency and chronic obstructive pulmonary disease.  The appellant's contentions that due to the arthritis, the Veteran's inability to walk or use stairs or to get in and out of bed caused his heart to weaken and give out were also noted.  The examiner also noted that the findings from the November 1971 VA examination that diagnosed OA changes of the thoracic and lumbosacral spine and the December 1989 hospitalization acute severe tracheobronchitis, acute exacerbation of COPD, resolved left lower lobe pneumonia, arteriosclerotic heart disease, anemia.  Additionally the Veteran was noted to have a history of treatment for acute CHF, hypertension and a 12 pack year smoking history, having quit 33 years earlier.  

Based on a review of the evidence, service connection is not warranted for the cause of the Veteran's death.  There is no evidence of a cardiovascular-renal disorder beginning in service or within a year of his discharge in 1943, or of a chronic lung disease having begun in service.  The appellant has not alleged service connection on either a direct or presumptive basis.  Thus entitlement to service connection pursuant to 38 C.F.R. § 3.303, 3.307, 3.309.  

Regarding whether service connection for cause of the Veteran's death as secondary to the lone service-connected disability of arthritis affecting the thoracolumbar spine (specifically the dorsal vertebrae), the Board adopts the opinion from the July 2014 VA examination.  Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App.488, 493 (1995).  In providing the opinion that the Veteran's death was less than likely caused by or the result of his service connected lumbar spine disorder, the VA examiner provided detailed rationale to support such opinion.  The examiner also addressed the contentions made by the appellant regarding his inability to exercise, by pointing out the fact that the Veteran had other non-service connected conditions affecting his ability to do so, including his advanced age, and also noted that he could have engaged in low impact pool exercise even with his arthritis.  The examiner noted that other non-service connected disorders including COPD, hypertension and arteriosclerosis were contributing factors to his death.  Regarding the opinions from the AHA nurse and Dr. B.D. regarding the link between RA and heart failure, the VA examiner emphasized the fact that the Veteran actually did not carry a diagnosis of RA.   These opinions are noted to focus on RA as a contributing factor to heart failure.  The Board emphasizes that the VA medical expert reviewed the claims file and provided valid medical analyses to the significant facts of this case in reaching the final conclusions.  In other words, the VA physician did not only provide data and conclusions, but also provided clear and reasoned analyses, that the Court has held is where most of the probative value of a medical opinion comes is derived . See Nieves-Rodriguez v. Peake, 22 Vet App 295; see also Wray v. Brown, supra .

Thus the opinion from the July 2014 VA examiner is of greater probative value than the opinions from the AHA nurse and Dr. B.D., as it points out that the Veteran actually did not have RA.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  None of the other medical evidence in the claims folder suggests a diagnosis of RA was ever made.  

As the opinions from Dr. B.D. and the AHA nurse discuss possible links between RA, which the Veteran did not actually have, and heart disease/failure, these opinions bear little relevance to the Veteran's situation.  Dr. B.D. conceded as much in his follow-up letters of July 2014 and October 2014 when he admitted that he was not personally aware of the Veteran's actual medical conditions or treatments.  The May 2011 letter from the AHA nurse and the medical articles regarding the links between arthritis and heart disease and exercise are also general in nature and do not speak to the Veteran's specific situation.  The Board is persuaded that the opinion of the VA physician from the July 2014 VA examination is most persuasive in that this clinician reviewed the Veteran's medical records and provided a rationale for the opinion given.  See Prejean v. West, Wray v. Brown, supra. 

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that lack of exercise, including inactivity due to spinal disability, may result in heart and lung problems is commonly known and, therefore, the appellant's claim that spinal disability led to cardio-pulmonary disease that resulted in the Veteran's death is competent evidence.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination report more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and the appellant's opinions.  

The Board is not permitted to engage in speculation as to medical causation issues, but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, a clear preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.



ORDER


Service connection for cause of the Veteran's death is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


